Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group I, claims 7-18 in the reply filed on January 03rd, 2020 is acknowledged. Non-elected invention of Group II, claims 1-6 have been withdrawn from consideration.  Claims 1-18 are pending.
Action on merits of Group I, Species 1, claims 1-5 and 21-24 follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 11th, 2020 has been considered by the examiner.

Drawings
The drawings filed on 12/31/2019 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Noh (US 2014/0110701, hereinafter as Noh ‘701) in view of Shintani (US 2015/0214509, hereinafter as Shin ‘509).
Regarding Claim 7, Noh ‘701 teaches an organic light-emitting diode display panel, comprising: 
a substrate (Fig. 2, (111); [0037]); 

an organic light-emitting layer comprising a first organic light-emitting layer (10; [0051]), a second organic light-emitting layer (20; [0051]), and a third organic light-emitting layer (30; [0051]), wherein thicknesses of the second organic light-emitting layer and the third organic light-emitting layer are less than a thickness of the first organic light-emitting layer (see Fig. 2), the first organic light-emitting layer is located in the first grooves, the second organic light-emitting layer is located in the second grooves, and the third organic light-emitting layer is located in the third grooves; 
an electron transport layer (ETL; [0057]) covering the first organic light-emitting layer, the second organic light-emitting layer, the third organic light-emitting layer; and 
a cathode electrode (E2; [0059]) covering the electron transport layer.  
Thus, Noh ‘701 is shown to teach all the features of the claim with the exception of explicitly the feature: “an electron transport layer covering the pixel definition layer”.

Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Noh ‘701 by having the electron transport layer covering the pixel definition layer for the purpose of providing a higher definition EL display device (see para. [0009]) as suggested by Shin ‘509.

Regarding Claim 13, Noh ‘701 teaches an organic light-emitting diode display (Fig. 1, (100); [0037]), comprising an integrated circuit and an organic light-emitting diode display panel (110; [0037]) , wherein the integrated circuit is connected to the organic light-emitting diode display panel, and the organic light-emitting diode display panel comprises: 
a substrate (Fig. 2, (111); [0037]); 
anode electrodes (E1; [0045]) and a pixel definition layer (PDL1; [0046]) disposed on the substrate, wherein the pixel definition layer surrounds a plurality of grooves (OP; [0050]) arranged in an array (see Fig. 3C), and the anode electrodes are located in the grooves in one-to-one correspondence, wherein the grooves comprise a plurality of first grooves, a plurality of second grooves, and a plurality of third grooves, the pixel definition layer comprises a first bank (PDL1; [0050]), a second bank (PDL22; [0050]), and a third bank (PDL3; [0050]), heights of the first bank (D1; [0050]) and the second bank (D2; [0050]) are greater than a height of the third bank (D3; [0050], the first bank is located between the first grooves and second grooves, the second bank is located between the first grooves and third grooves, and the third bank is located between the second grooves and the third grooves; 

an electron transport layer (ETL; [0057]) covering the first organic light-emitting layer, the second organic light-emitting layer, the third organic light-emitting layer; and 
a cathode electrode (E2; [0059]) covering the electron transport layer.  
Thus, Noh ‘701 is shown to teach all the features of the claim with the exception of explicitly the feature: “an electron transport layer covering the pixel definition layer”.
However, Shin ‘509 teaches an electron transport layer (Fig. 3, (26); [0030]) covering the pixel definition layer (Fig. 3, (28); [0030]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Noh ‘701 by having the electron transport layer covering the pixel definition layer for the purpose of providing a higher definition EL display device (see para. [0009]) as suggested by Shin ‘509.

Regarding Claims 8 and 14, Shine ‘509 teaches the first bank and second bank (28) have a same height, and the thicknesses of the second organic light- emitting layer (25G)  and third organic light-emitting layer (25B) have a same thickness (see Fig. 3).


Thus, Noh ‘701 and Shin ‘509 are shown to teach all the features of the claim with the exception of explicitly the feature: “larger than an inclination angle of the third bank”.  
	However, it has been held to be within the general skill of a worker in the art to select 
the inclination angles of the first bank and the second bank larger than an inclination angle of the third bank on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., A person of ordinary skills in the art is motivated to have the inclination angles of the first bank and the second bank larger than an inclination angle of the third bank when this improves a good flow with the other steps in the fabrication process and/or improves the performance of the EL display device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claims 10 and 16, Noh ‘701 and Shin ‘509 are shown to teach all the features of the claim with the exception of explicitly the features: “a surface of the substrate is hydrophilic, and surfaces of the first bank, the second bank, and the third bank are all hydrophobic”.  
However, it has been held to be within the general skill of a worker in the art to select the materials for the substrate and the banks such that the surface of the substrate is hydrophilic, and surfaces of the first bank, the second bank, and the third bank are all hydrophobic on the basis of In re Leshin, 125 USPQ 416. (also see para. [0022] of Murata (US 2008/0032039) as an evidence). A person of ordinary skills in the art is motivated to have the surface of the substrate is hydrophilic, and surfaces of the first bank, the second bank, and the third bank are all hydrophobic in order to improve the light emitting performance and the life time of an organic EL device (see para. [0022] of Murata).

Regarding Claims 11 and 17, Shin ‘509 teaches the first bank comprises a first main bank and a first sub-bank located on the first main bank, the second bank comprises a second main bank and a second sub-bank located on the second main bank, and the first main bank, the second main bank, and the third bank have a same height (see Fig. 3).  
Furthermore, it has been held to be within the general skill of a worker in the art to select the first main bank, the second main bank, and the third bank have a same height on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claims 12 and 18, Shin ‘509 teaches the first sub-bank and the second sub-bank have a same height (see Fig. 3).
In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Bai et al. (US 2017/0365646 A1)			
Oh et al. (US 2017/0125496 A1)
Kurata et al. (US 2013/0285023 A1)		
Shiratori (US 2012/0229014 A1)
Kinoshita  (US 2010/0052524 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829